            Case 2:21-cr-00008-RFB-NJK Document 21 Filed 02/24/21 Page 1 of 3                 Ca




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702-388-6336
 5   jared.l.grimmer@usdoj.gov

 6   Attorneys for Plaintiff
     The United States of America
 7
                             UNITED STATES DISTRICT COURT
 8                                DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00008-RFB-NJK -00059-
                                                  VCF0000-XXX
10                  Plaintiff,                     Motion to Unseal Case

11          v.

12   GERARDO RIVERA-ROSALES,

13                 Defendant.

14

15          The United States of America, by and through its attorneys, Nicholas Trutanich,

16   United States Attorney, and Jared L. Grimmer, Assistant United States Attorney, moves

17   for entry of the proposed Order unsealing the above-captioned case.

18          In support of its motion, the Government states:

19      1. On or about December 29, 2020, a Complaint was filed with the Court, charging

20   Mr. Rivera-Rosales with violation of 8 U.S.C. § 1326(a), Deported Alien Found in the

21   United States. See ECF No. 1, 2:20-mj-01110-BNW.

22      2. Mr. Rivera-Rosales made an initial appearance before the Court on or about

23   January 4, 2021, and was ordered detained pending trial. Id. at ECF Nos. 3, 20. Mr.

24   Rivera-Rosales remains detained by the U.S. Marshals Service.
            Case 2:21-cr-00008-RFB-NJK Document 21 Filed 02/24/21 Page 2 of 3




1       3. Mr. Rivera-Rosales has signed a plea agreement with the United States, and this

2    Court has set a change of plea hearing for April 25, 2021. This case was not sealed when it

3    was before the Magistrate Court, but when set before this Court, it was designated as

4    sealed.

5       4. Therefore, the United States moves this Court to unseal the above-captioned case, in

6    that keeping it sealed is not necessary.

7              DATED this 18th day of February, 2021.

8                                               NICHOLAS A. TRUTANICH
                                                United States Attorney
9

10                                                     /s/ Jared L. Grimmer
                                                JARED L. GRIMMER
11                                              Assistant United States Attorney

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                  2
            Case 2:21-cr-00008-RFB-NJK Document 21 Filed 02/24/21 Page 3 of 3




1

2                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00008-RFB-NJK -00059---

5                   Plaintiff,                     Order Unsealing Case

6           v.

7    GERARDO RIVERA-ROSALES,

8                          Defendant.

9

10          Upon consideration and review of the Government’s motion:

11          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

12   v. Geraldo Rivera-Rosales, is unsealed.

13          DATED this ______
                        24th day of February, 2021.

14                                                  By the Court:

15
                                                    _____________________________
16                                                  Honorable Richard F. Boulware, II
                                                    United States District Judge
17

18

19

20

21

22

23

24


                                               3
